Citation Nr: 0335999	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  97-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating than 20 percent for a 
herniated nucleus pulposus, C5-6, with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from December 1984 to 
September 1993. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to a higher initial rating than 20 percent for a 
herniated nucleus pulposus, C5-6, with radiculopathy.

During the course of the appeal, the veteran's claim was 
transferred to the RO in St. Louis, Missouri.

The appellant was afforded a hearing in July 2001 before a 
Veterans Law Judge who is no longer with the Board.  By 
letter sent in June 2003, the appellant was given an 
opportunity to have another hearing before a Veterans Law 
Judge of the Board.  However, the appellant did not respond 
to said letter.  She was told that if she did not respond, it 
would be assumed she did not want another hearing.

This claim was remanded by the Board in December 2001 for 
additional evidentiary development.  


FINDINGS OF FACT

1.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had ankylosis of the cervical spine.  

2.  Throughout the period from the effective date of the 
grant of service connection to the present, even when 
considering pain on motion (even during flare-ups), weakened 
movement, excess fatigability, and incoordination, the 
veteran has not had severe limitation of motion of the 
cervical spine, or its equivalent.

3.  Throughout the period from the effective date of the 
grant of service connection to the present, even considering 
pain on motion (even during flare-ups), weakened movement, 
excess fatigability, and incoordination, the veteran's 
herniated nucleus pulposus at C5-6, with radiculopathy, has 
not been productive of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief, or its 
equivalent.
 
4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
cervical spine disability has not produced a period of acute 
signs and symptoms requiring bed rest prescribed by a 
physician and treatment by a physician totaling between 4 and 
6 weeks for any one year period during the appellate period.

5.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
always had forward flexion of the cervical spine of at least 
30 degrees.  

6.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had incomplete paralysis (or its equivalent) in any of 
the nerves in her arms or hands.  


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for a 
herniated nucleus pulposus, C5-6, with radiculopathy have not 
been met for any point during the entire rating period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 4.7, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5287, 5290, 5293 (2002); 
38 C.F.R. §§ 4.71(a) Diagnostic Code 5293 (in effect 
beginning September 23, 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235-5243 (in effect beginning September 26, 
2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An MRI of the cervical spine from August 1994 from Sentara 
Hospital showed a small central and left paramedian focal 
disc herniation which compresses and flattens the ventral 
surface of the spinal cord.  

The veteran underwent a VA examination in December 1994.  The 
examiner noted that the veteran had symptoms compatible with 
of C5-6 radiculopathy, but had normal reflexes and pinprick.  
Range of motion showed forward flexion of 30 degrees, 20 
degrees of backward extension with pain, 40 degrees of left 
lateral flexion, 40 degrees of right lateral flexion, but 
with severe pain, and 50 degrees of rotation on both the 
right and left.  

The veteran underwent a VA examination in October 1995.  
There were no postural abnormalities and no fixed deformity.  
Musculature of the back was excellent.  Range of motion 
showed forward flexion of 0-40; extension of 0-60; left 
lateral flexion was 0-30; right lateral flexion was 0-35; 
rotation to the left was 0-60; and rotation to the right was 
0-40.  There was mild evidence of pain on motion.  Reflexes 
were 2+ for the upper extremities, bilaterally.  Motor skills 
were normal.  Diagnosis was herniated nucleus pulposus of C5-
6, and degenerative disc disease at C5-6.  

The evidence shows that the veteran was seen at the St. 
John's Physicians & Clinics, the Virginia Center for 
Orthopedics, the Springfield Clinic, and the VA Medical 
Center during the appellate period for her fibromyalgia, as 
well as for her cervical and thoracolumbar spines.  

The veteran underwent a VA neurological examination in 
February 1999.  She described flare-ups for her degenerative 
disc disease of the cervical spine and fibromyalgia.  She had 
paresthesias in her left arm.  She stated that she had missed 
80 days of sick leave.  Her deep tendon reflexes were 3+ in 
the upper extremities.  She was intact in the upper 
extremities for sensory.  The parasthesias occurred only when 
she had flares.  She did have trigger point tenderness in a 
number of areas, including the cervical area.  Diagnoses were 
fibromyalgia and degenerative disc disease and degenerative 
joint disease of the cervical spine.  

The veteran underwent a VA examination for her spine in 
February 1999.  She reported having pain that was on a 
constant level of 2-3 on a scale of 0-10.  She had stiffness, 
fatigability, and lack of endurance.  When she had flares it 
went to a 10, occurring every 2 weeks, with duration of 3-7 
days.  Precipitating factors were unknown.  She stated that 
she would wake up with this kind of pain.  She had used 
massage and hydrotherapy, as well as trigger point 
injections, impacting her daily activity.  She said that she 
was nonproductive at home and at work, limiting her 
movements, because of the requirement of rest and the only 
prescribed prosthesis was that she limped on the right and 
she had had no surgery.  She stated that she had missed 80 
days a year as a computer administrator because of pain.  Her 
RFC would be medium, meaning she could occasionally lift 50 
pounds and frequently lift 25 pounds, and that she should be 
able to sit, stand, or walk 6 hours of an 8 hour day with 
appropriate rest periods.  She had pain with cervical flexion 
at 30 degrees; extension at 30 degrees; right and left 
lateral bending at 20 degrees; and no pain at right or left 
rotation.  She had tightness pain of her lumbar spine at 90 
degrees of flexion; right lateral bending pain at 20 degrees; 
and no left lateral bending pain, and no right or left 
rotational pain.  Diagnosis was degenerative disc disease and 
degenerative joint disease of the cervical spine.  

An x-ray from February 1999 showed degenerative changes at 
C5-6 with slight disc space narrowing.  

The veteran was afforded a hearing before a traveling member 
of the Board in July 2001.  On an average over the last 3-4 
years, she said that she would miss one day of work every 6 
months.  She stated that her employer was flexible as far as 
letting her lie down at work.  

In a December 2001 decision, the Board denied the veteran's 
claim of service connection for fibromyalgia.  

The veteran underwent a VA examination in February 2003.  She 
described pain radiating to both shoulders and down both 
legs.  She stated that she had trigger points that needed 
injections on a frequent basis.  She stated that she had 
myofascial pain that occurred daily.  Her main complaint 
other than pain was bilateral shoulder spasms.  She had 
weakness and numbness down both arms and legs.  She stated 
that sitting in a car, driving, or prolonged walking caused 
her much pain.  She stated that she could not sit for a 
prolonged period of time.  

Examination for gait was normal.  Examination of the neck 
revealed no specific trigger points.  She had some mild 
tenderness located in bilateral trapezius regions, which were 
palpated.  She could forward flex to 40 degrees without pain, 
50 degrees with pain.  She was able to extend to 0 degrees 
without pain, 20 degrees with pain.  Right lateral bending 
was limited to 60 degrees without pain, and left lateral 
bending was limited to 50 degrees without pain.  She had a 
negative valsalva, compression, and distraction test.  
Evaluation of the t-spine revealed no gross abnormalities.  
Diagnoses were fibromyalgia and chronic cervical 
sprain/strain.  Regarding functional and industrial 
impairment, the examiner gave her a medium RFC rating, which 
meant she could occasionally lift 50 pounds and frequently 
lift 25 pounds, and should be able to sit, stand, and walk 6 
hours in an 8 hour workday with appropriate rest breaks.  The 
examiner stated that there was no significantly limiting 
factor for her functional ability with her cervical spine.  
She was not having a flareup and the examiner could not 
assess what her functional status would be during a flareup, 
and did not feel that it was significantly limiting her 
ability to work.  The veteran did not exhibit any weakness in 
her bilateral upper extremities, any excessive fatigability, 
or incoordination.  The examiner did not feel that there was 
any loss of motion due to weakened movement, excessive 
fatigability or incoordination.  The examiner emphasized that 
there did not appear to be any functional loss while 
performing the exam.  






Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the VCAA was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the December 1996 Statement 
of the Case as well as the February 1999 and February 2003 
Supplemental Statements of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In July 2002, the RO sent the veteran a VCCA letter.  In said 
letter, the RO asked the veteran to tell it about any 
additional evidence she wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist her in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claim, and she has been made aware 
of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  She was 
afforded several VA examinations to determine the severity of 
her cervical spine disability.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

In light of the United States Court of Appeals for the 
Federal Circuit (hereinafter, "Federal Circuit") decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, slip op. at 15-22 (Fed. Cir. Sept. 22, 
2003), further analysis is necessary.  The Federal Circuit 
held that the 30-day time limitation for submitting evidence 
as set forth in § 3.159(b) is contrary to the statutory 
mandate set forth in 38 U.S.C. § 5103(b)(1), which clearly 
establishes a one-year time limitation for a claimant to 
submit necessary information and evidence in support of 
his/her claim.  Id. at 19-21.

In the instant case, the record reflects that the actual VCAA 
letter was sent in July 2002.  The letter told the veteran 
what evidence was needed to substantiate her claim.  Although 
the letter told the veteran to submit information about 
additional evidence within 30 days, the veteran was also 
properly informed of her statutory right to a one-year period 
to submit evidence.  That one year period has passed, and 
there is no indication from the veteran of her desire to 
submit anything further in support of her appeal.  In fact, 
on numerous other occasions both within the one-year response 
period and afterwards, she was informed of her right to 
submit additional evidence and given additional time periods 
within which to do so.  See 60-day response period to 
February 2003 SSOC, response period to April 2003 letter 
regarding certification of appeal to the Board, and 60-day 
response period to September 2003 letter from the Board.  
Thus, it is determined that the requirements of the VCAA as 
delineated in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, have been met.  


Relevant laws and regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 20 percent rating assigned 
following the grant of service connection for her cervical 
spine disability.  Therefore, all of the evidence following 
the grant of service connection (not just the evidence 
showing the present level of disability) must be considered 
in evaluating the veteran's claim.  The RO did consider all 
of the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97, (December 12, 1997).  

The veteran's disability is rated under Diagnostic Code 5293 
for intervertebral disc syndrome.  The schedular criteria by 
which the veteran's cervical spine disability can be rated 
has changed twice during the pendency of the veteran's 
appeal. See 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
service-connected cervical spine disability must include 
consideration of the old and both sets of new criteria.  It 
is noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).  The appellant was apprised of the change in 
regulations in a letter sent on September 2003, as well as in 
the February 2003 Supplemental Statement of the Case.  

The old criteria regarding the cervical spine are as follows:

When limitation of motion of the cervical spine is severe, a 
30 percent rating is assigned.  When limitation of motion of 
the cervical spine is moderate, a 20 percent rating is 
assigned.  When limitation of motion of the cervical spine is 
slight, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

When ankylosis of the cervical spine is unfavorable, then a 
40 percent rating is assigned.  When ankylosis of the 
cervical spine is favorable, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc and little intermittent relief, warrants a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Mild intervertebral disc syndrome is 
assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The new rating criteria for intervertebral disc syndrome, as 
revised effective September 23, 2002, are as follows:  

Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

A 10 percent disability evaluation is warranted where the 
evidence shows incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A 20 percent rating applies where there are 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (effective from September 23, 2002).  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

Note (2) to the new version of Diagnostic Code 5293 instructs 
that when evaluating on the basis of chronic manifestations, 
one must evaluate orthopedic disabilities using the 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and one must evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  

Note (3) to the new version of Diagnostic Code 5293 instructs 
that if intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, one should evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

The new rating criteria for the spine, in effect as of 
September 26, 2003, are as follows:

The general rating formula for disease and injuries of the 
spine (for diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) is to be used with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire cervical spine warrants 
a 40 percent rating.  Forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent rating.  

There are several notes after the general rating formula.  
Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 
Note (2) (See also Plate V) instructs that for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  
Note (3) instructs that in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or 
injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  
Note (4) instructs to round each range of motion measurement 
to the nearest five degrees.  
Note (5) instructs that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note (6) instructs to separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Regarding intervertebral disc syndrome, the schedule for 
rating disabilities instructs to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under Sec.4.25.  

It is noted that the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes did not change 
from the new Diagnostic Code 5293 which went into effect as 
of September 23, 2002. 


Analysis

The evidence does not show that the veteran is entitled to a 
higher initial rating than 20 percent for her cervical spine 
disability when it is rated under the old criteria or either 
of the two new sets of criteria for the cervical spine.  She 
does not have ankylosis to warrant a 30 percent rating under 
Diagnostic Code 5287.  Regarding Diagnostic Code 5290, 
considering the findings from the veteran's VA examinations 
(she has never had limitation of flexion worse than 30 
degrees, and at her most recent examination in February 2003, 
her flexion was 40 degrees without pain), her limitation of 
motion is not deemed to be severe.  Considering the VA 
examiner's finding in February 2003 that there was not any 
loss of motion due to weakened movement, excessive 
fatigability, or incoordination, and the fact that she could 
flex to 40 degrees without pain, pursuant to 38 C.F.R. 
§ § 4.40 and 4.45, the veteran's disability is not deemed to 
be the equivalent of severe limitation of motion.  

Under the old version of Diagnostic Code 5293, the evidence 
would have to show that the veteran has severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
to warrant a 40 percent initial rating for intervertebral 
disc syndrome.  However, her degenerative disc disease has 
never been described by a physician as severe, or even 
moderate.  She has been treated extensively for fibromyalgia, 
for which she is not service-connected.  At the veteran's 
most recent examination in February 2003, the examiner 
emphasized that there did not appear to be any functional 
loss while performing the exam.  The veteran described 
weakness and numbness down both arms, and her main complaint 
was bilateral shoulder spasms.  At the veteran's February 
1999 VA neurological examination, her deep tendon reflexes 
were 3+ in the upper extremities, and she was intact for 
sensory.  

Although the veteran stated at her February 1999 VA 
examination for her spine that she had missed 80 days a year 
as a computer administrator because of pain, at her hearing 
in July 2001, she claimed that on average over the last 3-4 
years, she had only missed one day of work every 6 months.  
Furthermore, the examiner at the February 2003 VA examination 
opined that the veteran's condition was not significantly 
limiting her ability to work. Again, it is pointed out that 
the veteran has been diagnosed with fibromyalgia, a condition 
for which she was denied service connection.  Based on the 
above findings, it is determined that the veteran has not had 
severe intervertebral disc syndrome at any point from the 
grant of service connection to the present.  

Even with pain on motion (even during flare-ups), weakened 
movement, excess fatigability, and incoordination considered, 
the veteran's disability is deemed not to be the equivalent 
of severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, such that it would warrant a 40 
percent rating. VAOPGCPREC 36-97.  It is noted specifically 
that the examiner at the February 2003 VA examination stated 
that the veteran did not exhibit any weakness in her 
bilateral upper extremities, any excessive fatigability, or 
incoordination.  

Under the new rating criteria for intervertebral disc 
syndrome (as revised effective September 23, 2002), the 
veteran is not entitled to a higher initial rating.  The 
evidence does not show incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician) having a total duration of at least 
4 weeks, but less than 6 weeks, during the last 12 months.  
At the veteran's February 1999 VA examination, she described 
flares occurring every 2 weeks, with duration of 3-7 days.  
However, she described taking trigger point injections for 
the flares, and it is noted that the trigger point injections 
were specifically for her fibromyalgia, not her 
intervertebral disc syndrome.  Also, at the veteran's July 
2001 hearing, she said that on an average over the last 3-4 
years, she would miss only one day of work every 6 months.  
By the time of the 2003 VA examination, she reported missing 
twelve days within the past year - an average of one day per 
month.

If one were to combine the separate evaluations of the 
chronic orthopedic and neurologic manifestations under the 
new version of Diagnostic Code 5293, this would not result in 
a rating higher than 20 percent.  Specifically, the evidence 
does not show that the veteran has incomplete paralysis of 
any of the nerves in her arms (upper radicular group, middle 
radicular group, lower radicular group,) or hands 
(musculospiral nerve, median nerve, ulnar nerve, 
musculocutaneous nerve, circumflex nerve, long thoracic 
nerve) to warrant a separate rating for neurologic 
manifestations.  

Under the new rating criteria for the spine (in effect as of 
September 26, 2003), the veteran is not entitled to an 
increased rating.  Specifically, the evidence does not show 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis (fixation in neutral position) of the 
entire cervical spine.  At the veteran's October 1995 VA 
examination, there was flexion of 40 degrees; at the 
veteran's February 1999 VA examination, there was flexion of 
30 degrees; and, at the veteran's February 2003 VA 
examination, there was flexion to 40 degrees.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

While the veteran's cervical spine disability has had some 
consequences with regard to her employment, her disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of 38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e. interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

In sum, the veteran's disability does not warrant a higher 
initial rating than 20 percent when it is rated under the old 
criteria for the spine, or either of the two new sets of 
criteria regarding the spine.  As the preponderance of the 
evidence is against the claim for a higher initial rating 
than 20 percent for a herniated nucleus pulposus, at C5-6, 
with radiculopathy, the benefit-of-the-doubt doctrine is 
inapplicable, and the veteran's claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

The initial 20 percent rating assigned for a herniated 
nucleus pulposus, C5-6, with radiculopathy was proper, and 
the appeal for a higher rating is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



